Title: To George Washington from Jonathan Trumbull, Sr., 9 July 1781
From: Trumbull, Jonathan, Sr.
To: Washington, George


                  
                     Dear Sir
                     Lebanon 9th July 1781.
                  
                  I am honoured with your Excellency’s letter of 25th June last—with a copy of one addressed to you from General Parsons enclosed.
                  Your feelings of distress, excite a sympathy in my breast, a readiness to do all in my power to remove the occasion—That the Committee from the Connecticut line of the Army did not accomplish a full settlement, was to me a matter of sorrow, and fear for its consequences.
                  The veteran troops who faithfully served, and bravely endured so many distresses in defence of their own, and their Country’s righteous cause, in the unhappy contest with the British King and Ministry, and continue therein to the end, will be rewarded—acknowledged and remembered with love and gratitude by this and future generations; surely none will forsake it, or cause disturbances at this time, when in a near view of an happy Issue; those who do, will meet with reproach and regret.
                  The Country universally have had many, very many embarrasments and great difficulties to encounter and struggle through—Enemies secret as well as open—no permanent army raised, Soldiers to be hired into the Service for short periods at extravagant high prices—no magazines of provisions—An Army to be fed from hand to mouth—Finances deranged, public Credit abused and ruined a rapid depreciation of the currency, the Army not paid or cloathed; The force and pernicious pollicy of a cruel and inveterate enemy to be met and avoided—heavy taxes, unreasonable jealousies, with a train of other grievances more easily conceived than expressed—suffer me to mention one more, by way of enquiry whether it is not grievous, to hear our Officers say—"That they have no justice to hope for from the State, unless their accounts are closed, and their wages and subsistence secured before the period arrives in which they have no further occasion for the services of the Army"?
                  I do sincerely wish for that period—and will then and ever exert myself to obtain justice for the Officers and Soldiers of our line, as freely as I have done to bring the war to a happy close.
                  A full settlement was agreed on for the pay and wages of our line—the subsistence of the officers is the only matter unsettled it was proposed to give them 8 1/2d. per ration, not from the first of april last as mentioned in the letter, but from the 1st of April 1780—the residue to lie open for the determination of Congress.
                  The Legislature of this State is not sitting, to call it to meet at this season, when every other business public and domestic call for the attention of the members, will cause discontent and uneasiness—You may depend on my giving the Subject as early a consideration as may be found convenient, and consistent with other circumstances.
                  A Sum of money for our line of the Army, as much as can be collected shall be forwarded soon.  I have the Honour to be with sentiments of great regard and Consideration—Your Excellency’s Most Obedient, and very hble Servant
                  
                                       
                            
                            Jonth; Trumbull
                        